Roger Garcia v. State of Maryland, No. 2355, September Term, 2019. Opinion by Zic, J.

FIRST-DEGREE PREMEDITATED MURDER — SECOND-DEGREE INTENT-TO-KILL
MURDER — ACCESSORIES BEFORE THE FACT — DELIBERATION AND
PREMEDITATION

Second-degree intent-to-kill murder based on accessory-before-the-fact accomplice liability is a legally
viable theory of murder. An accessory before the fact who personally harbors the intent to kill can aid
in the perpetration of a killing without the awareness and reflection necessary to justify a finding of
deliberation and premeditation as is required for first-degree premeditated murder. Such an accomplice
could be guilty of second-degree murder of the intent-to-kill variety.
Circuit Court for Montgomery County
Case No. 132901C

                                                                                                           REPORTED

                                                                                            IN THE COURT OF SPECIAL APPEALS

                                                                                                        OF MARYLAND

                                                                                                             No. 2355

                                                                                                      September Term, 2019



                                                                                                        ROGER GARCIA

                                                                                                                 v.

                                                                                                    STATE OF MARYLAND


                                                                                         Berger,
                                                                                         Gould,*
                                                                                         Zic,

                                                                                                                JJ.


                                                                                                         Opinion by Zic, J.


                                                                                                    Filed: November 3, 2021


                                                                                   * Judge Steven B. Gould, now serving on the Court of
                                                                                   Appeals, participated in the hearing and conference of
                                                                                   this case while an active member of the Court of Special
                                                                                   Appeals; he participated in the adoption of an unreported
                                                                                   version of this opinion as a specially assigned member of
                                                                                   this Court. The unreported opinion was filed on October
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                   1, 2021.
                      2021-11-03 10:16-04:00                                       On October 26, 2021, this Court approved this opinion for
                                                                                   reporting. Judge Gould played no part in this Court’s
                                                                                   consideration or approval of the opinion for reporting.
Suzanne C. Johnson, Clerk
       In this criminal appeal, Roger Garcia, appellant, challenges the viability of a

theory of murder: second-degree intent-to-kill murder based on accessory-before-the-fact

accomplice liability. Following a jury trial, Mr. Garcia was convicted in the Circuit

Court for Montgomery County of two counts of second-degree murder and two

corresponding use of a firearm counts. He was sentenced to a total of 100 years of

incarceration. Mr. Garcia then filed this appeal.

                                   QUESTION PRESENTED

       Mr. Garcia presents the following question for our consideration, which we have

slightly rephrased1:

       Is second-degree intent-to-kill murder based on accessory-before-the-fact
       accomplice liability a legally viable theory of murder?

For the reasons that follow, we answer that question in the affirmative and affirm the

judgments of the circuit court.

                                    BACKGROUND2

       Mr. Garcia, along with three other individuals,3 were each charged in the murder

of Shadi Najjar and Artem Ziberov. More specifically, Mr. Garcia was charged by


       1
        In his brief, Mr. Garcia phrases the issue as follows: “Whether Appellant’s
convictions of second degree murder and use of a firearm in the commission of a crime of
violence must be vacated because they may have been based on a legally impossible
theory of murder.”
       2
        We provide only a brief summary of the facts as a more detailed overview is not
necessary to the resolution of the issue presented.
       3
        The three other individuals are Jose Ovilson Canales-Yanez, Edgar Garcia-
Gaona, and Rony Galicia. They were each convicted of murder in separate trials and are
serving consecutive life without parole sentences. See State v. Jose Ovilson Canales-
Yanez, No. 132902C (Md. Cir. Ct. Montgomery Cnty.); State v. Edgar Garcia-Gaona,
indictment with two counts of first-degree murder (Counts 1 and 2), conspiracy to

commit murder (Count 3), four counts of use of a firearm in the commission of a felony

or crime of violence (Counts 4-7), and armed robbery (Count 8). On December 4, 2019,

a jury trial commenced in the Circuit Court for Montgomery County.

       After the close of evidence, the circuit court instructed the jury on, among other

offenses, first-degree premeditated murder, second-degree intent-to-kill murder, second-

degree grievous bodily harm murder, and accomplice liability. When providing the jury

instruction on accomplice liability, the court specifically noted that Mr. Garcia could be

found guilty of first-degree murder, second-degree murder, and use of a firearm as an

accomplice.

       The State entered a nolle prosequi on Count 7 of the indictment on December 11,

2019. Subsequently, the jury rendered its verdict. Mr. Garcia was acquitted of both

counts of first-degree premeditated murder and first-degree felony murder, conspiracy to

commit murder, armed robbery, and the corresponding use of a firearm count. He was

convicted of two counts of second-degree murder and the corresponding firearm counts.

The verdict sheet did not specify the type of second-degree murder on which he was

convicted.

       On January 10, 2020, Mr. Garcia was sentenced to 30 years of incarceration for

each murder count and 20 years for each corresponding firearm count, each to be served

consecutively. This appeal followed.


No. 132903C (Md. Cir. Ct. Montgomery Cnty.); State v. Rony Alexander Galicia, No.
132904C (Md. Cir. Ct. Montgomery Cnty.).

                                             2
                                       DISCUSSION

       Mr. Garcia argues that his murder sentences are illegal under Rule 4-345(a), which

is discussed below, because the underlying convictions may have been based on a legally

impossible theory of murder—second-degree intent-to-kill murder based on accessory-

before-the-fact accomplice liability. More specifically, he argues that an accessory

before the fact who personally harbors an intent to kill and provides aid before the killing

is necessarily guilty of deliberation and premeditation and thus cannot be convicted of

“second degree unpremeditated intent to kill murder.” Rather, an “accessory before the

fact to an intent to kill murder . . . is guilty of first degree premeditated murder.”

Consequently, Mr. Garcia claims that his murder convictions and the resulting sentences

must be vacated because the jury was asked to consider this legally impossible theory of

murder, even though the jury was also presented with legally viable theories. He

similarly argues that the corresponding firearm convictions and the resulting sentences

must be vacated as they are predicated on the invalid murder convictions. Mr. Garcia

urges this Court to remand the case to the circuit court for a new trial “with instructions

that second degree unpremeditated intent to kill murder based on accessory-before-the-

fact accomplice liability is not a viable legal theory of murder and cannot be presented to

or considered by the jury.”

       Conversely, the State argues that Mr. Garcia “has failed to show that his

convictions and sentence rest on a legally impossible theory of the type . . . that the Court

of Appeals held could be remedied without a contemporaneous objection at trial under

Maryland Rule 4-345(a).” The State claims that Mr. Garcia’s argument on appeal “is, at


                                               3
best, an unpreserved and meritless claim of legally inconsistent verdicts.” While we

disagree with the State’s characterization of Mr. Garcia’s contention as a claim of verdict

inconsistency, we do not believe that Mr. Garcia’s convictions are based on a legally

impossible theory of murder. We hold that second-degree murder of the intent-to-kill

variety based on accessory-before-the-fact accomplice liability is a legally viable theory.

I.     STANDARD OF REVIEW

       This appeal presents a question of law. As such, we apply a de novo standard of

review. Shannon v. State, 468 Md. 322, 335 (2020); see also Schisler v. State, 394 Md.

519, 535 (2006) (explaining that when the question presented on appeal “involves an

interpretation and application of Maryland constitutional, statutory[,] or case law,” the

case is reviewed de novo).

II.    PRESERVATION

       As a threshold matter, we first turn to Mr. Garcia’s assertion that even though the

illegality of his sentences and underlying convictions for second-degree murder was not

raised at trial, this Court can properly consider it for the first time on appeal pursuant to

Rule 4-345(a). Under that Rule, “[t]he court may correct an illegal sentence at any time,”

even if no objection was made in the circuit court. Md. Rule 4-345(a); see Bailey v.

State, 464 Md. 685, 696 (2019). An “illegal sentence” is defined as one “in which the

illegality inheres in the sentence itself.” Chaney v. State, 397 Md. 460, 466 (2007); see

Colvin v. State, 450 Md. 718, 728 (2016) (“[W]e reaffirm the rule that only claims

sounding in substantive law, not procedural law, may be raised through a Rule 4-345(a)

motion.”).


                                               4
       Maryland courts have stressed that the scope of Rule 4-345(a) is narrow and

generally limited to circumstances where “there either has been no conviction warranting

any sentence for the particular offense or the sentence is not a permitted one for the

conviction upon which it was imposed.” Rainey v. State, 236 Md. App. 368, 381 (2018)

(quoting Colvin, 450 Md. at 725). Additionally, an “illegal sentence” may arise when

“the illegality of a sentence stems from the illegality of the conviction itself.” Johnson v.

State, 427 Md. 356, 378, 380 (2012) (holding that the imposition of a sentence for a

crime with which the defendant was not charged is the type of sentence illegality that is

cognizable under Rule 4-345(a)). Importantly, this type of illegality has been “limited to

situations in which the illegality of the conviction exists because the trial court lacked the

‘power or authority’ to convict.” Rainey, 236 Md. App. at 380-81 (quoting Johnson, 427

Md. at 371) (explaining that the Court’s holding in Johnson that the defendant’s sentence

was illegal was based on the circuit court’s lack of power or authority to impose a

conviction for an uncharged offense).

       Mr. Garcia claims that his sentences are illegal under Rule 4-345(a) “because they

[may be] based on convictions of a legally impossible theory of murder.” As support, he

cites to Fisher v. State, 367 Md. 218 (2001), for the proposition that “a sentence is illegal

if it is based on a conviction of a legally impossible crime or theory of a crime.” In that

case, three defendants were convicted of second-degree murder, more specifically felony

murder as expressly indicated on the jury verdict sheets, child abuse, and conspiracy to

commit child abuse. Id. at 226. They argued that Maryland law does not recognize the

offense of second-degree felony murder predicated on the felony of child abuse. Id. at


                                              5
225, 237. Although not raised in the trial court, the Court decided to reach the merits of

the defendants’ argument. Id. at 237-40. As one reason for that decision, the Court

explained that their murder sentences would be illegal under Rule 4-345(a) if it was

determined, as alleged by the defendants, that second-degree felony murder premised on

the felony of child abuse was not a cognizable offense. Id. at 239-40. More specifically,

it stated “that a sentence imposed under an entirely inapplicable statute ‘is an illegal

sentence which may be challenged at any time.’” Id. (quoting Moosavi v. State, 355 Md.

651, 662 (1999)). The Court then explained:

              [I]f the felony murder doctrine has no application to a
              homicide resulting from child abuse, then the thirty year
              sentences for murder in the second degree imposed on the
              petitioners would be similarly illegal, because, by the special
              jury verdict, the findings of guilty of murder were based
              solely on felony murder.

Fisher, 367 Md. at 240.

       Unlike the murder convictions at issue in Fisher, which were indisputably based

on the purported non-cognizable offense as indicated on the special verdict forms, Mr.

Garcia’s second-degree murder convictions were not necessarily based on the allegedly

illegal theory of murder—second-degree intent-to-kill murder premised on accessory-

before-the-fact accomplice liability. Mr. Garcia recognizes this in his brief when stating

that “the jury . . . could have convicted [him] based on [the challenged murder] theory.”

(emphasis added). The guilty verdict could have rested on, for example, a finding that

Mr. Garcia committed second-degree intent-to-kill murder as a principal, rather than an

accessory, which is a legally valid offense. Nonetheless, we do not decide whether Mr.



                                              6
Garcia has alleged an “illegal sentence” within the scope of Rule 4-345(a). Instead, we

elect to address the merits of his challenge based on the discretion afforded to this Court

under Rule 8-131(a) to consider unpreserved issues.

III.   VIABILITY OF THE CHALLENGED MURDER THEORY

       In Maryland, murder is “a common law crime that . . . has been divided into two

degrees” by statute. Mitchell v. State, 363 Md. 130, 146 (2001); see Md. Code Ann.,

Crim. Law §§ 2-201, 2-204. First-degree murder encompasses, in pertinent part, “a

deliberate, premeditated, and willful killing.” Crim. Law § 2-201. Second-degree

murder includes killings that are not in the first degree. Crim. Law § 2-204. Maryland

courts have further defined second-degree murder as embracing four types of murder: (1)

killing a person with the intent to kill; (2) killing a person with the intent to inflict such

grievous bodily harm that death would likely result; (3) felony murder; and (4) depraved

heart murder. Alston v. State, 414 Md. 92, 109 n.5 (2010).

       To prove first-degree premeditated murder, the State must establish “that the

defendant possess[ed] the intent to kill (willful), that the defendant ha[d] conscious

knowledge of that intent (deliberate), and that there [was] time enough for the defendant

to deliberate, i.e., time enough to have thought about that intent (premeditate).” Morris v.

State, 192 Md. App. 1, 31 (2010) (alterations in original) (quoting Willey v. State, 328

Md. 126, 133 (1992)). Regarding the elements of deliberation and premeditation, the

Court has explained that “[f]or murder ‘to be “deliberate” there must be a full and

conscious knowledge of the purpose to kill; and to be “premeditated” the design to kill

must have preceded the killing by an appreciable length of time.’” Mitchell, 363 Md. at


                                               7
148 (quoting Tichnell v. State, 287 Md. 695, 717 (1980)). An “‘[a]ppreciable length of

time’ simply means ‘any amount of time sufficient to convince the trier of fact that the

purpose to kill was not “the immediate offspring of rashness and impetuous temper,” but

was the product of a mind “fully conscious of its own design.”’” Mitchell, 363 Md. at

148 (quoting Willey, 328 Md. at 133). Put simply, “[i]f the killing results from a choice

made as the result of thought, however short the struggle between the intention and the

act, it is sufficient to characterize the crime as deliberate and premeditated murder.”

Tichnell, 287 Md. at 718; see also Lipinski v. State, 333 Md. 582, 589 (1994) (stating that

there is premeditation if “the defendant had sufficient time to consider the decision

whether or not to kill and weigh the reasons for or against such a choice” (quoting Willey,

328 Md. at 138)).

       First-degree intent-to-kill murder differs from intent-to-kill murder in the second

degree in that the former requires proof of premeditation and deliberation. Mitchell, 363

Md. at 148. Conversely, second-degree murder, which “is the killing of another person

without legal justification, excuse, or mitigation, and with either the intent to kill or the

intent to inflict grievous bodily harm,” does not require premeditation or deliberation.

Banks v. State, 92 Md. App. 422, 439 (1992). Importantly, Judge Moylan recently

explained:

              It is tempting to call second-degree murder of [the intent-to-
              kill variety] “unpremeditated murder,” but that would not be
              literally correct. Non-premeditation is not an affirmative
              element of the second-degree crime. What is involved in
              proving the lesser-degree of murder is not proof of non-
              premeditation but only the non-proof of premeditation. There
              is a big difference between the two.


                                               8
Pitts v. State, 250 Md. App. 496, 501 n.1 (2021); see also Williams v. State, 100 Md.

App. 468, 477 (1994) (noting that “[s]econd-degree murder is frequently described as

unpremeditated murder” but that “[i]t does not . . . require proof of nonpremeditation”—

“it is simply an available alternative when there is non-proof of premeditation”).

       Criminal actors are divided into four categories: (1) principals in the first degree;

(2) principals in the second degree; (3) accessories before the fact; and (4) accessories

after the fact. State v. Williams, 397 Md. 172, 193 (2007), abrogated on other grounds

by Price v. State, 405 Md. 10 (2008). A second-degree principal “is one who is guilty of

[a] felony by reason of having aided, counseled, commanded or encouraged the

commission thereof in his presence, either actual or constructive.” Williams, 397 Md. at

193 (alteration in original) (quoting State v. Sowell, 353 Md. 713, 718 (1999)). An

accessory before the fact “is one who is guilty of [a] felony by reason of having aided,

counseled, commanded or encouraged the commission thereof, without having been

present either actually or constructively at the moment of perpetration.” Williams, 397

Md. at 193 (alteration in original) (quoting Sowell, 353 Md. at 718-19). Notably, the

Maryland Legislature “has abrogated ‘the distinction between an accessory before the

fact and a principal.’” Owens v. State, 161 Md. App. 91, 104 (2005) (quoting Md. Code

Ann., Crim. Proc. § 4-204).

       For specific intent crimes, the State must establish that the accessory before the

fact, in addition to aiding the commission of the crime, acted with the requisite intent and

that the crime occurred. See Harvey v. State, 111 Md. App. 401, 408-09 (1996); Oates v.



                                              9
State, 97 Md. App. 180, 188-89 (1993). The mental state of an accessory is judged at the

time the aid is provided. See Oates, 97 Md. App. at 188-89 (“[B]ecause a killing in a

heat of passion is manslaughter and not murder, an accomplice who aids while in such a

state is guilty only of manslaughter even though the killer is himself guilty of murder.”

(emphasis added) (quoting Wayne R. LaFave & Austin W. Scott, Criminal Law § 6.7, at

581 (2d ed. 1986))). An accessory’s level of guilt is not dependent on the mental state of

any other participant in the offense. See Harvey, 111 Md. App. at 408 (“The mens rea of

each participant is independent of that of all other participants. It is the unique mens rea

of each defendant that controls the level of guilt of that defendant.”).

       Based on our review, we have not come across any reported opinions in Maryland

addressing the viability of second-degree intent-to-kill murder based on accessory-

before-the-fact accomplice liability. We have, however, found at least one opinion

involving a conviction seemingly based on this challenged murder theory. See Lewis v.

State, 285 Md. 705, 707 (1979) (defendant convicted of second-degree murder of his

child as an accessory before the fact based on evidence that he contracted another to

commit the murder). Importantly, there was no issue raised by the parties or the court

about the viability of this theory of murder.

       We hold that second-degree intent-to-kill murder premised on accessory-before-

the-fact accomplice liability is a cognizable offense. Mr. Garcia’s argument to the

contrary—that “[a] conviction of second degree unpremeditated intent to kill murder as

an accessory-before-the-fact accomplice is legally impossible”—rests, in our view, on

two necessary premises: (1) an accessory before the fact who aids in the perpetration of a


                                                10
killing with the intent to kill necessarily acts with deliberation and premeditation and (2)

second-degree intent-to-kill murder is an unpremeditated killing. In explaining our

holding, we start, and end, our analysis with the first contention. As detailed below, we

disagree with Mr. Garcia—we believe an accessory before the fact who personally

harbors the intent to kill can aid in the commission of a killing without the awareness and

reflection required to justify a finding of deliberation and premeditation.

       Maryland courts have indicated that it is possible for an accessory before the fact

to aid in a killing while harboring the intent to kill and to do so in a manner that does not

constitute premeditation or deliberation. For example, in Bowers v. State, 320 Md. 416

(1990), an ineffective assistance of counsel case brought by a defendant convicted of

first-degree premeditated murder, the Court made the following comment regarding the

defense counsel’s failure to admit certain evidence:

              [I]t follows naturally that the jury might well have concluded
              that [the defendant] had not possessed the requisite mens rea
              for premeditated murder. The jury, therefore, might well
              have found him to be an accessory to second degree murder,
              or perhaps guilty of second degree murder. At the very least,
              the jury might well have harbored reasonable doubt as to the
              premeditated murder charge.

Id. at 418, 430 (emphasis added) (citation omitted). While the Court did not specify the

type of second-degree murder referenced in its commentary quoted above, it is

reasonable to conclude that the Court was referring to, at the very least, the intent-to-kill

variety given that the defendant was “on trial only for first degree premeditated murder.”

Id. at 430.




                                              11
       We also find instructive a hypothetical provided by this Court in Oates v. State, 97

Md. App. 180 (1993), which we furnished as support for the principle that participants in

a single criminal homicide do not necessarily share the same mens rea: “P commits a

battery upon D; D, in the heat of passion aroused by this, procures E to kill P, which E

forthwith does. E (if not affected by the provocation received by D) is guilty of murder;

but D is accessory before the fact only to manslaughter.” Id. at 187-89 (emphasis added)

(quoting Glanville Williams, Criminal Law 390-91 (1961)). Although the accessory in

the example was deemed guilty of voluntary manslaughter, voluntary manslaughter is a

specific intent crime and, similar to second-degree murder, requires the defendant to have

acted with the intent to kill or the intent to inflict grievous bodily harm. Brown v. State,

90 Md. App. 220, 229, 232-33 (1992). Indeed, voluntary manslaughter has been defined

as “a killing that would otherwise be second degree murder, but for the presence of a

mitigating circumstance.” Banks, 92 Md. App. at 439. We read the hypothetical

favorably referenced by this Court in Oates as suggesting that an accessory before the

fact who harbors the intent to kill does not necessarily act with deliberation and

premeditation.

       Lastly, we turn to Eiland v. State, 92 Md. App. 56 (1992), rev’d on other grounds

sub nom. Tyler v. State, 330 Md. 261 (1993), where Judge Moylan, in discussing the

mental state element of accomplice liability, explained:

              Thus, the triggerman may have premeditated the killing (first
              degree); one aider and abettor may have formed the intent to
              kill only at the last moment or, indeed, have intended only
              grievous bodily harm (second degree); while a second aider



                                             12
              and abettor, a cuckolded spouse perhaps, may have been
              acting in hot-blooded response to provocation (manslaughter).

Eiland, 92 Md. App. at 78-79 (emphasis added). This language casts further doubt on

Mr. Garcia’s assertion that “[a]n accessory before the fact to an intent to kill murder has

. . . deliberated and premeditated the murder.”

       Guided by the above caselaw, we conclude that an accessory before the fact to

second-degree intent-to-kill murder is cognizable. It is plausible that an accessory before

the fact who, acting on impulse without “sufficient time to consider the decision whether

or not to kill and weigh the reasons for or against such a choice,” aids another in the

commission of a homicide with the intent to kill and in the absence of mitigating

circumstances. Lipinski, 333 Md. at 589 (quoting Willey, 328 Md. at 138)); see Banks, 92

Md. App. at 439 (explaining that, in the context of voluntary manslaughter, “[a]

mitigating circumstance may be ‘a sudden heat of passion caused by adequate

provocation, before there has been a reasonable opportunity for the passion to cool,’ or ‘a

subjectively honest but objectively unreasonable belief [by the killer] that he was in

deadly peril’” (alteration in original) (citation omitted) (first quoting Cox v. State, 311

Md. 326, 331 (1988); and then quoting State v. Faulkner, 301 Md. 482, 506 (1984))). In

such circumstances, the accessory’s actions would likely not support a finding of

deliberation or premeditation, though they would probably satisfy the requirements of

second-degree intent-to-kill murder. See Mitchell, 363 Md. at 149 (stating “that a murder

committed solely on impulse—the ‘immediate offspring of rashness and impetuous

temper’—is not one committed with deliberation and premeditation”); Banks, 92 Md.



                                              13
App. at 439 (explaining that second-degree murder, which “is the killing of another

person without legal justification, excuse, or mitigation, and with either the intent to kill

or the intent to inflict grievous bodily harm,” does not require premeditation or

deliberation).

       Mr. Garcia contends that the proposition that “an accessory before the fact to

intent to kill murder has premeditated intent to kill, and consequently, cannot commit

unpremeditated intent to kill murder” is supported by State v. Ward, 284 Md. 189 (1978),

overruled on other grounds by Lewis v. State, 285 Md. 705 (1979). According to Mr.

Garcia, in that case, “[t]he [C]ourt found that although ‘accessoryship presupposes

premeditation,’ it is theoretically possible to premeditate an intent-to-injure homicide or

‘stimulate’ another to exact vengeance in a heat-of-passion manslaughter.” (quoting

Ward, 284 Md. at 198). While the Court in Ward held that there may be an accessory

before the fact to second-degree murder of the grievous bodily harm variety, see 284 Md.

at 197-200, Mr. Garcia is incorrect in claiming that the Court “found that . . .

‘accessoryship presupposes premeditation.’” The Court reached no such conclusion.

Prior to announcing its holding, the Court briefly summarized the differing views of

commentators regarding the viability of accessories before the fact to murder in the

second degree. See id. at 197-98. The phrase quoted by Mr. Garcia appeared in the

Court’s explanation of one commentator’s view endorsing such a theory of liability:

                 It has been doubted whether there can be an accessory before
                 the fact to manslaughter, since accessoryship presupposes
                 premeditation, and premeditation is incompatible with
                 manslaughter. But . . . an instigator may, in hot blood,
                 stimulate a person incensed with another to execute a deed of


                                              14
              vengeance on such other, when the offense of the perpetrator
              would be only manslaughter; and we may also hold that an
              instigator may be guilty of murder in instigating another to
              commit manslaughter by the rash use of dangerous
              instrumentalities. A fortiori there may be an accessory before
              the fact to murder in the second degree.

Id. at 198 (quoting 1 Francis Wharton, Criminal Law § 272, at 361-62 (12th ed. 1932)).

In explaining its holding, the Court provided no indication that it disapproved of second-

degree intent-to-kill murder based on accessory-before-the-fact liability. See Ward, 284

Md. at 197-200.

       Mr. Garcia also cites to the Court’s decision in Mitchell v. State, 363 Md. 130

(2001), as supporting authority. There, the Court determined that “where the charge is

made and the evidence shows that the defendant conspired to kill another person

unlawfully and with malice aforethought, the conspiracy is necessarily one to commit

murder in the first degree.” Id. at 149. Mr. Garcia argues that “[t]here is no difference

between the ‘result of thought’ of a conspirator and an accessory before the fact.”

(quoting Mitchell, 363 Md. at 148). Mr. Garcia’s reliance on Mitchell is misplaced. In

holding that conspiracy to commit second-degree intent-to-kill murder is a nonexistent

offense, the Court focused on the unlawful agreement element of a criminal conspiracy.

See 363 Md. at 149. It reasoned “that the kind of awareness and reflection necessary to

achieve the unity of purpose and design for a conspiracy is essentially the same as that

required for deliberation and premeditation” and that “the agreement itself, for purposes

of the conspiracy, would supply the necessary deliberation and premeditation.” Id. at




                                            15
149. There is no such required showing for an accessory before the fact to second-degree

intent-to-kill murder.

       For the foregoing reasons, we affirm the judgments of the circuit court.

                                          JUDGMENTS OF THE CIRCUIT COURT
                                          FOR    MONTGOMERY       COUNTY
                                          AFFIRMED; COSTS TO BE PAID BY
                                          APPELLANT.




                                            16